Title: To Benjamin Franklin from William Dames, 16 March 1747
From: Dames, William
To: Franklin, Benjamin


[Missing] 16th: March 1746/7
[Missing] letters frequently are sent down by the westren [missing] post to Annapolis, which occations a [missing] delay, Expence, and trouble, Shall be obliged [missing] if you give your Young Man directions [missing] all my Letters for our New town, or [Chester?]town post, to be by him forwarded me. [Missing] Can in any shape serve you here [missing] freely Command Sir Your Obedient Servant
Wm. Dames

[My ser]vice to your good spouse.

 Addressed: To  Mr: Ben: Franklin  at the post Office  Philadelphia